Name: 97/837/EC: Commission Decision of 9 December 1997 amending Decision 83/247/EEC setting up a committee on Community policy regarding forestry and forestry-based industries
 Type: Decision
 Subject Matter: documentation;  wood industry;  EU institutions and European civil service;  forestry;  communications
 Date Published: 1997-12-17

 Avis juridique important|31997D083797/837/EC: Commission Decision of 9 December 1997 amending Decision 83/247/EEC setting up a committee on Community policy regarding forestry and forestry-based industries Official Journal L 346 , 17/12/1997 P. 0095 - 0096COMMISSION DECISION of 9 December 1997 amending Decision 83/247/EEC setting up a committee on Community policy regarding forestry and forestry-based industries (97/837/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Whereas, in the light of the economic evolution of forestry and forestry-based industries in the Community and the need to ensure the representation of its various branches in the committee, it is appropriate to amend Commission Decision 83/247/EEC (1),HAS DECIDED AS FOLLOWS:Sole Article Decision 83/247/EEC is hereby amended as follows:1. Articles 1, 2, and 3 are replaced by the following:'Article 1An advisory committee on Community policy regarding forestry and forestry-based industries, hereinafter referred to as "the committee", is hereby set up under the auspices of the Commission. The committee shall consist of representatives of the European organizations of forest-based industries.Article 2The committee shall, at the request of the Commission, or on its own initiative, give advice to the Commission on the industrial aspects of Community policies affecting forest-based industries and forestry, and also on the market and other economic considerations affecting forest products in the Community or the demand therefore.Article 3The committee shall comprise 23 members:- five members representing the forestry sector,- six members representing the mechanical wood industry,- six members representing the pulp, paper and board manufacturing and converting industries,- six members representing the printing and the publishing industries.`;2. Articles 5 and 6 are replaced by the following:'Article 5The term of office of committee members shall be two years, and shall be renewable subject to the approval of the Commission. On expiry of the two-year period, committee members shall remain in office until they have been replaced or until their term of office has been renewed.A member's term of office shall be terminated before expiry of the two-year period in the event of his resignation or death.He shall be replaced for the remainder of his term of office in accordance with the provisions of Article 4.Members shall not be remunerated for their services.Article 6The list of the members of the committee shall be published by the Commission for information purposes in the Official Journal of the European Communities.`;3. Article 10 is replaced by the following:'Article 101. The committee and the working parties shall be convened by the chairman. The committee shall meet at the headquarters of the Commission.2. Representatives of the Commission departments concerned shall take part in meetings of the committee and of the working parties.`Done at Brussels, 9 December 1997.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 137, 26. 5. 1983, p. 31.ANNEX COMMITTEE ON COMMUNITY POLICY REGARDING FORESTRY AND FOREST-BASED INDUSTRIES >TABLE POSITION>